559 S.E.2d 547 (2002)
CAPITAL OUTDOOR, INC., Petitioner
v.
GUILFORD COUNTY BOARD OF ADJUSTMENT, Respondent.
No. 603A01.
Supreme Court of North Carolina.
March 7, 2002.
Waller, Stroud, Stewart & Araneda, LLP by Betty S. Waller, Cary, for petitioner-appellee.
Guilford County Attorney's Office by Jonathan V. Maxwell, County Attorney, and Mercedes O. Chut, Deputy County Attorney, for respondent-appellant.
PER CURIAM.
For the reasons stated in the dissenting opinion, we reverse the decision of the Court of Appeals as to the standard of review and remand the case to that court for consideration of the other assignments of error on the merits.
REVERSED.